Citation Nr: 0115600	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee meniscectomy, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1978.

This appeal arose from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the veteran's claim 
of entitlement to an increased disability rating for his 
service-connected right knee disability.


FINDING OF FACT

Residuals of the veteran's service-connected right knee 
meniscectomy results in symptomatology including pain, 
swelling and popping in the knee, as well as some limitation 
of motion.


CONCLUSION OF LAW

A 20 percent disability rating is warranted for moderate 
impairment of the right knee.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service connected right knee disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2000).

In the interest of clarity, the Board will initially review 
the factual background; discuss the relevant law and VA 
regulations applicable to this case; and then analyze the 
veteran's claim and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 
(2000).

During service, the veteran underwent surgery for a tear of 
the right medial meniscus.  In a December 1979 rating 
decision, service connection for residuals of a right medial 
meniscectomy and chondromalacia patella was granted; a 
10 percent disability rating was assigned to reflect symptoms 
of subpatellar crepitation, slight limitation of flexion, 
tenderness, swelling, pain and popping in the knee.  X-ray 
studies performed in conjunction with a VA examination were 
interpreted as normal, and there was no effusion, atrophy, or 
instability upon examination.  The disability rating assigned 
was re-evaluated in two years later in 1981 and the rating 
was continued at the 10 percent level.  

The veteran requested that the VA reevaluate the disability 
rating in an October 1999 letter.  In support of his claim, 
he noted that he was experiencing new sensations of popping 
and stiffness, with a decrease in flexion and extension, and 
an increase in pain in his right knee with ambulation.  

A VA examination was conducted in February 2000.  During the 
medical history portion of the examination, the veteran 
reported that increased knee symptomatology had caused him 
more problems during the previous year, in terms of snapping, 
popping, and an increase in pain.  He stated that he has a 
difficult time climbing stairs, and cannot rise from a 
squatting position.  Although he did not use crutches, canes, 
or braces, he said he occasionally took nonsteriodal anti-
inflammatory drugs for knee pain.  He also reported that he 
had recently had to change his job from a heavy equipment 
operator to a shipping clerk due to the pain in his knee 
which results from driving.  

Upon clinical examination, there was no observable or 
palpable deformity, and there was no tenderness to palpation.  
The medial and lateral collateral ligaments, as well as the 
anterior and posterior cruciate ligaments were deemed to have 
been stable.  The right knee had range of motion from 
0 degrees to 125 degrees, while the left knee had range of 
motion from 0 to 140 degrees.  An X-ray study was interpreted 
as showing "no bony problems," although there was some 
rotational deformity noted.  The examiner rendered diagnoses 
of residuals of a right medial meniscectomy and 
chondromalacia patella.

In the veteran's June 2000 substantive appeal, he explained 
that he felt the VA examination results were inaccurate, as 
the doctor lifted his leg to arrive at full extension.  He 
stated that he has arthritis in his knee and that he 
experiences pain every time he walks or bends his knee.

The veteran's private orthopedic surgeon submitted a 
statement for the record in July 2000.  He characterized the 
veteran as "not doing well" in regard to his right knee, 
and noted that the veteran is developing some mechanical 
catching of the knee along with some crepitation and popping.  
The surgeon reported that the veteran is receiving 
conservative treatment, but that such treatment is not going 
to solve the problem.  He explained that the veteran's right 
knee problems are common and typical of someone who has had a 
meniscectomy.  Especially in light of the fact that the 
veteran's left knee is "doing just fine," the surgeon 
opined that he would consider the "right knee progressive 
problems to be related to his having to undergo a medial 
meniscectomy while in the Air Force in the late 1970s."  


Relevant law and VA regulations

Disability ratings - in general

Disability evaluations are assigned to reflect levels of 
current disability. The percentage ratings contained in the 
VA Rating Schedule, 38 C.F.R. Part 4, represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.  He requested and was 
scheduled for a personal hearing at the RO, but he failed to 
report for that hearing.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence.  In that 
connection, although the Board has considered the veteran 
contentions concerning the alleged inadequacy of the February 
2000 VA examination, it is now well-established that the 
veteran, as a layperson, is not qualified to render opinions 
regarding medical matters such as the sufficiency of a 
physical examination for rating purposes. See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Selection of rating criteria

The veteran's residuals of a right knee meniscectomy are 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259, which provides a 10 percent 
disability rating for symptomatic removal of semilunar 
cartilage.  The 10 percent disability rating has thus been in 
effect since August 1978.  Under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 10 percent rating is thus preserved at that 
level.
The Board further notes that the 10 percent rating is the 
maximum disability rating provided in Diagnostic Code 5259.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and currently-demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran complains of pain when walking and bending the 
knee; swelling, popping, and some limited motion of the right 
knee have been identified by examining physicians.  While 
Diagnostic Code 5259 contemplates symptoms associated with 
removal of cartilage from the knee, it does not provide for 
an evaluation commensurate with the severity of the veteran's 
observed symptoms.
Impairment of the knee that is not otherwise specified is to 
be evaluated as severe, moderate, or slight under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This 
diagnostic code appears to better fit the veteran's 
demonstrated service-connected right knee symptomatology.  
The Board therefore concludes that the veteran's disability 
would be more appropriately rated under Diagnostic Code 5257.  
In reaching this conclusion, the Board has taken into 
consideration the provisions of 38 C.F.R. § 4.21.  

Application of rating criteria

After having carefully considered the evidence, the Board is 
of the opinion that the veteran's service-connected right 
knee disability may be assigned a 20 percent rating under 
Diagnostic Code 5257.  In essence, and for reasons explained 
immediately below, the Board believes that the disability 
picture here presented approximates moderate disability.  
Because the veteran's private physician has attributed 
essentially all of the veteran's current right knee 
impairment to the in-service meniscectomy, it is appropriate 
to consider all the symptomatology in assigning the current 
disability rating.  The February 2000 examination report 
indicates that such symptomatology as pain, swelling and 
popping in the knee interferes with the veteran's activities, 
both on the job and at home.  Such symptoms may reasonably be 
considered to be greater that "slight".  The veteran's 
report of difficulty driving, climbing stairs, and arising 
from a squatting position is consistent with a finding of 
moderate disability, as well.  Therefore, the Board finds 
that the veteran's symptomatology is best encompassed by a 20 
percent evaluation under Diagnostic Code 5257.

A 30 percent evaluation under Diagnostic Code 5257 is 
assigned for severe impairment of the knee.  Although the 
veteran takes occasional medication for pain, the record does 
not reflect routine use of pain medication for right knee 
symptomatology.  He does not require the use of crutches, 
braces, a cane, corrective shoes or any other such devices.  
Moreover, the VA examination report reflects there was no 
subluxation, episodes of dislocation or arthritis shown on X-
ray.  Based on this medical evidence the Board has concluded  
that the veteran is not entitled to an evaluation of 30 
percent under Diagnostic Code 5257.  He veteran himself has 
not presented any specific evidence and argument which would 
suggest that a 30 percent rating is appropriate.

Rating under other potentially applicable Diagnostic Codes

Notwithstanding the fact that the Board has chosen Diagnostic 
Code 5257 as the most appropriate in this case, the Board has 
explored the possibility of assigning a higher rating under 
other potentially applicable rating codes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, leg motion 
limited on flexion to 15 degrees warrants a 30 percent 
disability rating; limitation to 30 degrees warrants 
20 percent rating; limitation to 45 degrees warrants 10 
percent rating; and limitation to 60 degrees is non-
compensable.  Limitation of motion on leg extension is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Pursuant to this code, limitation on extension to 45 degrees 
warrants a 50 percent evaluation; limitation to 30 degrees 
warrants 40 percent; limitation to 20 degrees warrants 30 
percent; limitation to 15 degrees warrants 20 percent; 
limitation to 10 degrees warrants 10 percent; and limitation 
to 5 degrees is non-compensable.  

The February 2000 VA examination revealed that the veteran 
had range of right knee motion from 0 degrees to 125 degrees.  
See 38 C.F.R. § 4.71, Plate II.   Even giving full credence 
to the veteran's statement that the examiner forced his knee 
into greater extension than was comfortable, for a rating 
higher than 20 percent to be warranted under these 
provisions, the veteran would have to have limitation of 
flexion to 15 degrees or fewer, or limitation of extension to 
20 degrees or fewer.  Inasmuch as the veteran can flex and 
extend his leg much further than this, he would not benefit 
from application of Diagnostic Codes 5260 or 5261.

The VA General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  In VAOPGCPREC 
23-97, the General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Arthritis is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
this Code, arthritis, when established by X-ray evidence, is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.

In this case, however, the medical evidence contains no 
indication that the veteran has arthritis in his right knee.  
The February 2000 X-ray was interpreted as showing no bony 
pathology, and the veteran's own physician did not indicate 
the presence of arthritis.  Although the veteran himself 
believes he has arthritis in the knee, he is not a medical 
expert and thus not competent to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
In short, the Board concludes, based on the medical evidence 
of record, that there is no arthritis in the veteran's right 
knee and therefore Diagnostic Code 5003 does not apply.

In summary, rating the veteran's service-connected right knee 
disability under other diagnostic codes is either not 
appropriate or would not benefit the veteran.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Court has also held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Because the Board has chosen the criteria of 
Diagnostic Code 5257 for rating the veteran's overall right 
knee impairment, Johnson operates to preclude further 
analysis regarding right knee pain and functional loss.

Conclusion

In summary, the evidence supports the veteran's claim for an 
increased disability rating of 20 percent.  Moderate right 
knee impairment resulting from the medial meniscectomy 
performed during service is demonstrated.  For the reasons 
and bases expressed above, the preponderance of the evidence 
is against the assignment of a disability rating in excess of 
20 percent. 

ORDER

A 20 percent disability rating for service-connected right 
knee impairment is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





 

